
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.1

CONFIDENTIAL TREATMENT REQUESTED

        CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH "[CONFIDENTIAL
TREATMENT REQUESTED]." AN UNREDACTED VERSION OF THIS DOCUMENT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


SUPPLEMENTAL AGREEMENT


        This Supplemental Agreement (this "Supplemental Agreement"), dated as of
March 15 2002, is made and entered into by and among Inhale Therapeutic
Systems, Inc. ("Inhale") and Alliance Pharmaceutical Corporation ("Alliance")
(collectively referred to as the "Parties").

        WHEREAS, Inhale and Alliance have previously entered into the following
agreements (collectively, the "1999 Agreements"): (a) an Asset Purchase
Agreement dated as of October 4, 1999 (the "APA"); (b) a License Agreement
(License to Inhale) dated as of November 4, 1999 (the "License to Inhale");
(c) a License Agreement (License to Alliance) dated as of November 4, 1999 (the
"License to Alliance"); (d) a Product Development Rights Agreement dated as of
November 4, 1999 (the "PDRA"); and (e) an Escrow Agreement dated as of
November 4, 1999 (the "Escrow Agreement");

        [CONFIDENTIAL TREATMENT REQUESTED]

        WHEREAS, Inhale and Alliance agree that the payments by Inhale under
this Supplemental Agreement provide Alliance with fair value, fair
consideration, and reasonably equivalent value for the amendments and
modifications of the 1999 Agreements with respect to Inhale's purchase and
license of the PulmoSphere® Technology and the MediSpheres™ Technology as
contemplated by this Supplemental Agreement and for the additional proprietary
assets, including proprietary assets relating to the Bioavailability Technology,
that Inhale is acquiring pursuant to this Supplemental Agreement;

        WHEREAS, Inhale represents that the Royalty and Milestone Payment
obligations of Inhale under the APA have not yet come due and remain contingent
and speculative, and thus Alliance agrees with Inhale that the payments by
Inhale under this Supplemental Agreement provide Alliance with fair value, fair
consideration, and reasonably equivalent value for the modifications and
amendments of those Royalty and Milestone Payment obligations pursuant to this
Supplemental Agreement;

        WHEREAS, Inhale and Alliance have agreed that, considered as a whole,
the transactions that are the subject of this Supplemental Agreement involve an
exchange of fair value, fair consideration, and reasonably equivalent value;

        [CONFIDENTIAL TREATMENT REQUESTED]

        NOW, THEREFORE, for and in consideration of the premises, and the mutual
promises, releases, and agreements herein contained, the Parties agree as
follows:

        1.    Impact Of This Supplemental Agreement On The 1999 Agreements.    

        1.1    1999 Agreements Remain Effective.    The Parties have concluded
that it is not practical to restate in their entirety the 1999 Agreements to
reflect the compromises, agreements, and additional transactions embodied in
this Supplemental Agreement. As modified and explained by this Supplemental
Agreement, and except as specifically set forth in this Supplemental Agreement,
the 1999 Agreements remain in full force and effect.

        1.2    This Supplemental Agreement Controls.    This Supplemental
Agreement modifies and/or explains certain aspects of the 1999 Agreements and
addresses additional subjects not covered by the 1999 Agreements. In the event
of any inconsistency between the provisions of this

1

--------------------------------------------------------------------------------




Supplemental Agreement and the provisions of any or all of the 1999 Agreements,
this Supplemental Agreement is controlling for all purposes.

        2.    Payments By Inhale.    

        2.1    Payment At Closing.    Inhale will pay Alliance $5.25 million in
cash on the Closing Date of this transaction.

        2.2    Royalty And Milestone Payments.    

        (a)  The Milestone Payments provisions of Section 1.6 of the APA are
amended as follows:

          (i)  The provisions apply to Products (A) then covered by a Valid
Claim of the Assigned Patent Rights or the MediSpheres™ Assigned Patent Rights,
or (B) which embody or incorporate PulmoSphere® Technology or MediSpheres™
Technology and use, incorporate, or are based on the Purchased Assets or the
MediSpheres™ Purchased Assets.

        (ii)  The provisions apply to the [CONFIDENTIAL TREATMENT REQUESTED] and
[CONFIDENTIAL TREATMENT REQUESTED] covered Products and not to the [CONFIDENTIAL
TREATMENT REQUESTED] and [CONFIDENTIAL TREATMENT REQUESTED] such products. In no
event shall the aggregate payments from Inhale to Alliance under Section 1.6 of
the APA exceed [CONFIDENTIAL TREATMENT REQUESTED].

        (b)  The Royalty Payments provisions of Section 1.7 of the APA are
amended as follows:

          (i)  The provisions apply to Products (A) then covered by a Valid
Claim of the Assigned Patent Rights or the MediSpheres™ Assigned Patent Rights,
or (B) which embody or incorporate PulmoSphere® Technology or MediSpheres™
Technology and use, incorporate, or are based on the Purchased Assets or the
MediSpheres™ Purchased Assets.

        (ii)  The provisions apply to the [CONFIDENTIAL TREATMENT REQUESTED] and
[CONFIDENTIAL TREATMENT REQUESTED] covered Products and not to the [CONFIDENTIAL
TREATMENT REQUESTED] and [CONFIDENTIAL TREATMENT REQUESTED] such products. In no
event shall Inhale be obligated to make payments to Alliance under Section 1.7
with respect to more than [CONFIDENTIAL TREATMENT REQUESTED] products, and the
[CONFIDENTIAL TREATMENT REQUESTED] cap set forth in Section 1.7 of the APA is
reduced to [CONFIDENTIAL TREATMENT REQUESTED].

        2.3    Royalty Payments On Bioavailability Technology.    For purposes
of this Section 2.3, the term "Specified Products" shall mean Products outside
the Inhale Field that do not constitute Bioavailability Products.

        (a)  Inhale shall pay Alliance a royalty equal to [CONFIDENTIAL
TREATMENT REQUESTED] of Net Sales of Specified Products sold directly or
indirectly by Inhale or its Affiliates (other than sales by a Partner). Inhale
shall make royalty payments to Alliance (by wire transfer) within thirty days
after the end of each calendar quarter in which Net Sales occur.

        (b)  In respect of sales of Specified Products by any Partner, Inhale
shall pay Alliance, as and when received by Inhale or its Affiliates from such
Partner, a royalty equal to [CONFIDENTIAL TREATMENT REQUESTED] of Net Royalties.
Inhale shall make royalty

2

--------------------------------------------------------------------------------




payments to Alliance (by wire transfer) within thirty days after the end of each
calendar quarter in which Inhale or its Affiliates receive such Net Royalties.

        (c)  Inhale's royalty obligations to Alliance with respect to Products
that incorporate PulmoSphere® Technology, MediSpheres™ Technology, and/or
Bioavailability Technology in the Inhale Field are governed exclusively by
Section 1.7 of the APA, as amended by this Supplemental Agreement. Except as
provided in Section 1.7 of the APA, as amended by this Supplemental Agreement,
Inhale shall only pay Alliance a royalty with respect to the Bioavailability
Assigned Patent Rights or the Bioavailability Technology for Specified Products.

        (d)  Upon the request of Alliance, Inhale shall permit Alliance and its
representatives, for purposes of auditing the performance of Inhale under this
Section 2.3, to have access (i) during normal business hours to such of the
records of Inhale as may be reasonably necessary to verify such performance of
Inhale and (ii) to any Partners. If any such audit reveals that any payment
required by this Section 2.3 shall have been deficient, Inhale shall immediately
pay to Alliance the amount of any such deficiency plus interest from the date
otherwise due at the lesser of 18% per annum or the maximum rate permitted under
applicable law. If any such deficiency shall be greater than five percent of the
amount actually owed, Inhale shall immediately reimburse Alliance for the costs
of such audit (including, without limitation, the fees of any accounting firm
employed by Alliance for such purpose).

        3.    Certain Definitions.    

        3.1    Previously Defined Terms.    Unless they are redefined in this
Supplemental Agreement, all terms defined in the 1999 Agreements shall have the
same meaning for purposes of this Supplemental Agreement as was ascribed to them
in the 1999 Agreements. The definitions set forth in this Supplemental Agreement
shall control for purposes of this Supplemental Agreement and the 1999
Agreements, and are intended by the Parties to replace the definitions set forth
in the 1999 Agreements for all purposes.

        3.2    Alliance Product.    For purposes of this Supplemental Agreement
and the 1999 Agreements, Alliance Product shall mean any product for use outside
the Inhale Field involving the use of microstructures in connection with the
direct intratracheal or direct pulmonary administration (e.g., via bronchoscope
or endotracheal tube) of fluorocarbons or other liquids ("Liquid Dose
Instillation") which if made, used, sold, or imported absent the license granted
to Alliance by Inhale would infringe one or more Valid Claims of the Assigned
Patent Rights, the MediSpheres™ Assigned Patent Rights, or the Bioavailability
Assigned Patent Rights, or which in material part uses, incorporates, or is
based on the Assigned Know-How.

        3.3    Assigned Know-How.    For purposes of this Supplemental Agreement
and the 1999 Agreements, Assigned Know-How shall mean all information and data
within the Purchased Assets, the MediSpheres™ Purchased Assets, or the
Bioavailability Purchased Assets other than the Assigned Patent Rights, the
MediSpheres™ Assigned Patent Rights, and the Bioavailability Assigned Patent
Rights which is necessary or useful for Alliance to develop, manufacture,
commercialize, or use Products outside the Inhale Field.

        3.4    Bioavailability Product.    For purposes of this Supplemental
Agreement and the 1999 Agreements, Bioavailability Product shall mean a
non-respiratory human pharmaceutical (that is, a human pharmaceutical that is
not within the Inhale Field), the making, using, selling, or importation of
which (i) is then covered by a Valid Claim of both (A) the Assigned Patent
Rights or the MediSpheres™ Assigned Patent Rights and (B) the Bioavailability
Assigned Patent Rights, or (ii) embodies or incorporates both (C) PulmoSphere®
Technology and/or MediSpheres™ Technology and (D) Bioavailability Technology and
in material part uses, incorporates, or is based

3

--------------------------------------------------------------------------------




on both (E) the Purchased Assets and/or the MediSpheres™ Purchased Assets and
(F) the Bioavailability Purchased Assets.

        3.5    Bioavailability Technology.    For purposes of this Supplemental
Agreement and the 1999 Agreements, Bioavailability Technology shall mean (i) the
method of manufacturing a microparticle composition for controlling an immune
response by downregulating a pathogenic arm of the immune system, or
upregulating the suppressor arm of the immune system, or simultaneously
downregulating the pathogenic arm and upregulating the suppressor arm of the
immune system, and (ii) the microparticle compositions manufactured by such
method, both as further described in [CONFIDENTIAL TREATMENT REQUESTED] and
[CONFIDENTIAL TREATMENT REQUESTED] and [CONFIDENTIAL TREATMENT REQUESTED], and
(iii) all foreign counterpart patent applications and patents claiming priority
of such patent applications and patents, and (iv) all patents that have issued
or in the future issue from any of the foregoing patent applications, including
utility, model, and design patents and certificates of invention, and (v) all
divisionals, continuations, continuations-in-part, reissues, reexaminations,
renewals, extensions or additions of any of the foregoing patent applications
and patents (the "Bioavailability Assigned Patent Rights").

        3.6    Closing.    The consummation of the transactions contemplated by
this Supplemental Agreement (the "Closing") shall take place at the offices of
Pillsbury Winthrop LLP, 11682 El Camino Real, Suite 200, San Diego, California
92130 (or at such other place as the Parties shall designate), on March 15,
2002, at 9:00 a.m. (Pacific time). For purposes of this Supplemental Agreement,
"Closing Date" shall mean the time and date as of which the Closing actually
takes place. The Parties shall each receive such other documents as either Party
may reasonably request for the purpose of evidencing or effecting the
transactions contemplated by this Supplemental Agreement, all of which shall be
in full force and effect.

        3.7    Improvements.    For purposes of this Supplemental Agreement and
the 1999 Agreements, Improvements shall mean (a) all discoveries and inventions
regarding PulmoSphere® Technology, MediSpheres™ Technology, or Bioavailability
Technology, which are conceived and reduced to practice by or on behalf of
Alliance, whether or not such Improvements are claimed in a pending patent
application or an issued patent ("Assignable Improvements") and (b) all other
discoveries or inventions which are conceived and reduced to practice by or on
behalf of Alliance, whether or not such Improvements are claimed in a pending
patent application or an issued patent ("Licensable Improvements").

        3.8    Inhale Field.    For purposes of this Supplemental Agreement and
the 1999 Agreements, Inhale Field shall mean uses of microstructures of the
types described in all of the Assigned Patent Rights and Purchased Proprietary
Assets (regardless of their particular microstructure, physical characteristics,
or morphology) within the respiratory tract, including without limitation the
nasal passage; provided, however, the Inhale Field shall not include the use of
microstructures in connection with the direct intratracheal or direct pulmonary
administration (e.g., via bronchoscope or endotracheal tube) of fluorocarbons or
other liquids. For clarity, the Inhale Field includes the administration of
microstructures containing compounds by means of metered dose inhaler, dry
powder inhaler, nasal spray, or by nebulization of microstructures formulated
with fluorochemicals as suspending agents, provided that the quantities of
fluorochemicals so included in such formulation for nebulization do not exceed
that which is commercially reasonably necessary to provide effective delivery of
the active agent.

        3.9    Licensed Know-How.    For purposes of this Supplemental Agreement
and the 1999 Agreements, Licensed Know-How shall mean (a) all information,
inventions, technology, and data regarding the PulmoSphere® Technology, the
MediSpheres™ Technology, or the Bioavailability Technology which is not
generally known and which is necessary or useful for Inhale to develop,

4

--------------------------------------------------------------------------------




manufacture, commercialize, or use Products, in which Alliance now has an
ownership or licensable interest, and (b) all information and data regarding
Licensable Improvements which is not generally known and which is necessary or
useful for Inhale to develop, manufacture, commercialize or use Products, in
which Alliance acquires an ownership or licensable interest.

        3.10    Licensed Patent Rights.    For purposes of this Supplemental
Agreement and the 1999 Agreements, Licensed Patent Rights shall mean (a) those
certain patents listed on Schedule A of the License to Inhale and all foreign
counterpart patent applications and patents claiming priority of such patent
applications and patents; (b) all patents and patent applications in any country
that claim Licensable Improvements; (c) all patents that have issued or in the
future issue from any of the foregoing patent applications, including utility,
model, and design patents and certificates of invention; and (d) all
divisionals, continuations, continuations-in-part, reissues, renewals,
extensions, or additions of any of the foregoing patent applications and
patents; in each case which Alliance now has or in which Alliance hereafter
acquires an ownership or licensable interest.

        3.11    MediSpheres™ Technology.    For purposes of this Supplemental
Agreement and the 1999 Agreements, MediSpheres™ Technology shall mean (i) the
method of manufacturing stable, dry metal ion-lipid microparticle compositions
for drug delivery based on the formation of a lipid-metal ion complex matrix
that incorporates the drug or active agent to be delivered, and (ii) the
microparticle compositions manufactured by such method, both as further
described in [CONFIDENTIAL TREATMENT REQUESTED] and [CONFIDENTIAL TREATMENT
REQUESTED] as well as its related continuation-in-part [CONFIDENTIAL TREATMENT
REQUESTED], and (iii) all foreign counterpart patent applications and patents
claiming priority of such patent applications and patents, and (iv) all patents
that have issued or in the future issue from any of the foregoing patent
applications, including utility, model, and design patents and certificates of
invention, and (v) all divisionals, continuations, continuations-in-part,
reissues, reexaminations, renewals, extensions or additions of any of the
foregoing patent applications and patents (the "MediSpheres™ Assigned Patent
Rights"). The Parties have specifically agreed that all particles described in
the MediSpheres™ Assigned Patent Rights—regardless of their particular
microstructure, physical characteristics, or morphology—are covered by the
phrase MediSpheres™ Technology.

        3.12    Product.    For purposes of this Supplemental Agreement and the
1999 Agreements, Product shall mean a human pharmaceutical, the making, using,
selling, or importation of which (i) is then covered by a Valid Claim of the
Assigned Patent Rights, the MediSpheres™ Assigned Patent Rights, or the
Bioavailability Assigned Patent Rights, or (ii) which embodies or incorporates
PulmoSphere® Technology, MediSpheres™ Technology, or Bioavailability Technology
and in material part uses, incorporates, or is based on the Purchased Assets,
the MediSpheres™ Purchased Assets, the Bioavailability Technology, or Licensed
Know-How.

        3.13    PulmoSphere® Technology.    For purposes of this Supplemental
Agreement and the 1999 Agreements, PulmoSphere® Technology shall mean (i) the
method of manufacturing spray dried particles using a perfluorocarbon emulsion
or other blowing agents described in the Assigned Patent Rights and Purchased
Proprietary Assets, and (ii) the particles manufactured by such method, both as
further described in all of the Assigned Patent Rights and Purchased Proprietary
Assets. The Parties have agreed to delete the phrase "hollow and porous" from
the definition of PulmoSphere® Technology. The Parties have specifically agreed
that all particles described in the Assigned Patent Rights and Purchased
Proprietary Assets—regardless of their particular microstructure, physical
characteristics, or morphology—are covered by the phrase PulmoSphere®
Technology, and have further agreed that "raisin-like," or "wrinkled," or other
non-perfectly spherical particles are covered by the phrase PulmoSphere®
Technology.

5

--------------------------------------------------------------------------------




        4.    Purchase And Sale Of Assets.    

        4.1    Agreement With Respect To The APA.    The Parties agree that the
Assigned Patent Rights and Purchased Assets conveyed pursuant to Section 1.1 of
the APA, as modified by this Supplemental Agreement, have been conveyed by
Alliance to Inhale in their entirety, with no reservation of any ownership
interest or other rights by Alliance, except as specifically set forth in the
APA or this Supplemental Agreement. The Parties have further specifically agreed
that the use of the phrase PulmoSphere® Technology in Section 1.1 of the APA, or
in any other provision of the APA, is not intended to imply or give rise to any
limitation on the scope of the Assigned Patent Rights conveyed by Alliance to
Inhale in the APA, and that the Assigned Patent Rights purchased by Inhale are
co-extensive with the disclosures and claims set forth in the Assigned Patent
Rights.

        4.2    Purchase And Sale Of MediSpheres™ Assets.    

        (a)  Upon the terms and subject to the conditions of this Supplemental
Agreement, on the Closing Date, Alliance shall sell, transfer, convey, assign,
grant, and deliver to Inhale, and Inhale shall purchase, acquire, and receive
(a) the MediSpheres™ Assigned Patent Rights; (b) the trademark MediSpheres™; and
(c) all Know-How of Alliance related to the development or use of the
MediSpheres™ Technology (collectively, the "MediSpheres™ Purchased Assets").
Within 30 days after the Closing Date, Alliance shall place in escrow pursuant
to the Escrow Agreement the originals of all laboratory files, batch records,
and other records listed in Exhibit A, and copies of portions of laboratory
notebooks listed in Exhibit B, in each case relating to the MediSpheres™
Technology.

        (b)  Alliance shall not itself retain copies (unless otherwise required
by applicable governmental laws, rules, and regulations) of such files and
records other than for portions of the laboratory notebooks, but if Alliance
requires access thereto to comply with regulatory requirements for its products,
it shall so notify Inhale and Inhale shall provide Alliance access on a
reasonable basis during normal business hours as the Parties shall mutually
agree.

        4.3    Purchase And Sale Of Bioavailability Assets.    

        (a)  Upon the terms and subject to the conditions of this Supplemental
Agreement, on the Closing Date, Alliance shall sell, transfer, convey, assign,
grant, and deliver to Inhale, and Inhale shall purchase, acquire, and receive
(a) the Bioavailability Assigned Patent Rights; and (b) all Know-How of Alliance
related to the development or use of the Bioavailability Technology
(collectively, the "Bioavailability Purchased Assets"). Within 30 days after the
Closing Date, Alliance shall place in escrow pursuant to the Escrow Agreement
the originals of all laboratory files, batch records, and other records listed
in Exhibit C, and copies of portions of laboratory notebooks listed in
Exhibit D, in each case relating to the Bioavailability Technology.

        (b)  Alliance shall not itself retain copies (unless otherwise required
by applicable governmental laws, rules, and regulations) of such files and
records other than for portions of the laboratory notebooks, but if Alliance
requires access thereto to comply with regulatory requirements for its products,
it shall so notify Inhale and Inhale shall provide Alliance access on a
reasonable basis during normal business hours as the Parties shall mutually
agree.

        4.4    Intent Of The Parties.    The Parties intend that the
MediSpheres™ Purchased Assets and the Bioavailability Purchased Assets
constitute all of Alliance's Proprietary Assets with respect to the MediSpheres™
Technology and Bioavailability Technology.

6

--------------------------------------------------------------------------------

        4.5    Representations And Warranties Of Alliance.    Except as set
forth in this Supplemental Agreement, the 1999 Agreements, or that certain
letter to Inhale's counsel dated as of the date hereof:

        (a)  To Alliance's Knowledge, Alliance has the right to grant to Inhale
rights to all MediSpheres™ Purchased Assets and all Bioavailability Purchased
Assets that Alliance purports to grant under this Supplemental Agreement, free
and clear of any Encumbrances. To the Knowledge of Alliance, there are no
defects in the filing or prosecution of the MediSpheres™ Assigned Patent Rights
or the Bioavailability Assigned Patent Rights that could reasonably be expected
to cause either the invalidity of any patent that may issue from the
MediSpheres™ Assigned Patent Rights or the Bioavailability Assigned Patent
Rights or cause a patent not to issue from the MediSpheres™ Assigned Patent
Rights or the Bioavailability Assigned Patent Rights. Alliance is not obligated
to make any payment to any Person for the use or other exploitation of any of
the MediSpheres™ Purchased Assets or any of the Bioavailability Purchased
Assets.

        (b)  Alliance has taken commercially reasonable measures and
precautions, consistent with its customary practices, appropriate to protect and
maintain the confidentiality and secrecy of all of the MediSpheres™ Purchased
Assets and all of the Bioavailability Purchased Assets (except to the extent
that public disclosure was necessary as part of the process of filing patent
applications for the MediSpheres™ Assigned Patent Rights or the Bioavailability
Assigned Patent Rights whose value would be unimpaired by public disclosure).

        (c)  All issued patents and trademarks that are registered with any
Governmental Body and held by Alliance and included within the MediSpheres™
Purchased Assets or the Bioavailability Purchased Assets are subsisting and to
the Knowledge of Alliance are valid. To the Knowledge of Alliance (without
performing any special inquiry and recognizing that Alliance's primary area of
expertise is outside Inhale's intended use of the MediSpheres™ Purchased Assets
and the Bioavailability Purchased Assets), the use of the MediSpheres™ Purchased
Assets or the Bioavailability Purchased Assets does not infringe or constitute a
misappropriation of any Proprietary Asset owned or used by any other Person.
Alliance has not received any written notice or other communication from any
Person of any actual, alleged, possible, or potential infringement,
misappropriation, or unlawful use of, any Proprietary Asset owned or used by
such Person. To the Knowledge of Alliance, no other Person is infringing,
misappropriating, or making any unlawful use of any MediSpheres™ Purchased Asset
or any Bioavailability Purchased Asset.

        (d)  The MediSpheres™ Purchased Assets and the Bioavailability Purchased
Assets constitute all the Proprietary Assets of Alliance that are necessary to
enable Alliance to utilize the MediSpheres™ Technology and the Bioavailability
Technology in the manner in which the MediSpheres™ Technology and the
Bioavailability Technology are being utilized by Alliance outside of Liquid Dose
Instillation. Alliance has not licensed any of the MediSpheres™ Purchased Assets
or any of the Bioavailability Purchased Assets to any Person and has not granted
any right to any Third Party in or to the MediSpheres™ Purchased Assets or the
Bioavailability Purchased Assets which would conflict with the rights
transferred to Inhale pursuant to this Supplemental Agreement. Alliance has not
entered into any covenant not to compete or Contract restricting its right to
use or practice any of the MediSpheres™ Purchased Assets or any of the
Bioavailability Purchased Assets or to transact business regarding the
MediSpheres™ Purchased Assets or the Bioavailability Purchased Assets in any
market or geographic area or with any Person. To the Knowledge of Alliance,
Alliance has, and Inhale will acquire on the Closing Date, the exclusive right
to use the trademark MediSpheres™, subject to the nonexclusive license granted
to Alliance in the License to Alliance to use such mark for Designated Products.
As a specific remedy for breach of this

7

--------------------------------------------------------------------------------




warranty, in addition to all other remedies available at law, Alliance agrees
that any Proprietary Asset of Alliance in existence as of the Closing Date that
is necessary to enable Alliance to utilize the MediSpheres™ Technology and the
Bioavailability Technology in the manner in which the MediSpheres™ Technology
and the Bioavailability Technology are being utilized by Alliance outside of
Liquid Dose Instillation as of the Closing Date will be treated, with no further
action by Inhale or Alliance, as a MediSpheres™ Purchased Asset or a
Bioavailability Purchased Asset for all purposes under this Supplemental
Agreement.

        (e)  Alliance has provided Inhale with full and complete access to all
of Alliance's material records, documents, and data with respect to the
MediSpheres™ Purchased Assets and the Bioavailability Purchased Assets.

        (f)    To Alliance's Knowledge, there is no fact or condition relating
to the MediSpheres™ Purchased Assets or the Bioavailability Purchased Assets
(including without limitation the practice of the MediSpheres™ Purchased Assets
or the Bioavailability Purchased Assets) that may interfere materially with
Inhale's ability to exploit the MediSpheres™ Purchased Assets or the
Bioavailability Purchased Assets outside of Liquid Dose Instillation in a
commercially reasonable manner, and no condition or circumstance exists that
would be expected to give rise to any such fact or condition.

        (g)  Alliance is not now insolvent, and will not be rendered insolvent
by any of the transactions contemplated by this Supplemental Agreement. In
addition, immediately after giving effect to the consummation of the
transactions contemplated by this Supplemental Agreement, (a) Alliance will be
able to pay its debts as they become due; (b) Alliance will not have
unreasonably small assets with which to conduct its present or proposed
business; and (c) taking into account all contingent pending and threatened
litigation, final judgments against Alliance in actions for money damages are
not reasonably anticipated to be rendered at a time when, or in amounts such
that, Alliance will be unable to satisfy any such judgments promptly in
accordance with their terms (taking into account the maximum probable amount of
such judgments in any such actions might be rendered) as well as all other
obligations of Alliance. The cash available to Alliance, taking into account all
other anticipated uses of the cash, will be sufficient to pay all such judgments
promptly in accordance with their terms. As used in this Section,
(i) "insolvent" means that the sum of the present fair saleable value of
Alliance's assets does not and will not exceed its debts and other probable
liabilities; and (ii) "debts" includes any legal liability, whether matured or
unmatured, liquidated or unliquidated, absolute, fixed or contingent, disputed
or undisputed, or secured or unsecured.

        (h)  To the Knowledge of Alliance, no representation or warranty of
Alliance in this Supplemental Agreement and no information provided by Alliance
to Inhale with respect to the Purchased Assets, the MediSpheres™ Purchased
Assets, or the Bioavailability Purchased Assets fails to state any material fact
necessary in order to make the representations, warranties, and information of
or with respect to Alliance, the Purchased Assets, the MediSpheres™ Purchased
Assets, or the Bioavailability Purchased Assets contained herein and therein (in
the light of circumstances under which such representations, warranties, and
information were or will be made or provided) not false or misleading.

8

--------------------------------------------------------------------------------






        (i)    EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS SECTION 4.5,
NOTHING IN THIS SUPPLEMENTAL AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION
MADE, OR WARRANTY GIVEN, BY ALLIANCE THAT ANY PATENT WILL ISSUE BASED UPON ANY
PENDING PATENT APPLICATION WITHIN THE MEDISPHERES™ ASSIGNED PATENT RIGHTS OR THE
BIOAVAILABILITY ASSIGNED PATENT RIGHTS, THAT ANY PATENT WITHIN THE MEDISPHERES™
ASSIGNED PATENT RIGHTS OR THE BIOAVAILABILITY ASSIGNED PATENT RIGHTS WHICH
ISSUES WILL BE VALID, OR THAT THE USE OF ANY LICENSE GRANTED HEREUNDER OR THE
USE OF ANY RIGHTS WITH RESPECT THERETO WILL NOT INFRINGE THE PATENT OR OTHER
PROPRIETARY RIGHTS OF ANY OTHER PERSON. FURTHERMORE, EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS SECTION 4.5, ALLIANCE MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE MEDISPHERES™ PURCHASED
ASSETS, THE BIOAVAILABILITY PURCHASED ASSETS OR ANY OTHER RIGHTS GRANTED OR
LICENSED HEREUNDER, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

        4.6    Technology Transfer.    Following the Closing Date, Alliance and
Inhale shall take all steps reasonable to effect the transfer of all
MediSpheres™ Purchased Assets and all Bioavailability Purchased Assets to Inhale
in such a manner as to enable Inhale to practice the MediSpheres™ Technology and
the Bioavailability Technology with the same proficiency as such technology is
practiced by Alliance as of the Closing Date. Such transfer shall occur no later
than June 30, 2002.

        5.    License To Inhale.    

        5.1    Effect Of This Supplemental Agreement.    Following the Closing
Date, the definitions set forth in this Supplemental Agreement will apply with
full force and effect to the License to Inhale for all purposes. The effect of
this Supplemental Agreement is to clarify and broaden the scope of the license
granted by Alliance to Inhale under the License to Inhale. As amended by this
Supplemental Agreement, the License to Inhale remains in full force and effect.

        5.2    Amendments To The License To Inhale.    

        (a)  The first "Whereas" clause of the License to Inhale is hereby
deleted in its entirety and replaced with the following: "WHEREAS, Alliance and
Inhale have entered into an Asset Purchase Agreement dated as of October 4, 1999
(as amended or restated from time to time) (the "Asset Purchase Agreement") and
a Supplemental Agreement dated as of March 15, 2002 (the "Supplemental
Agreement"), pursuant to which Alliance assigned and sold to Inhale certain
patent rights and know-how relating to the PulmoSphere® Technology, the
MediSpheres™ Technology, and the Bioavailability Technology."

        (b)  Section 3.1 of the License to Inhale is hereby deleted in its
entirety and replaced with the following: "Alliance hereby grants to Inhale an
irrevocable, nonexclusive, worldwide, royalty-free (except as provided in the
Asset Purchase Agreement, as amended by the Supplemental Agreement) license
(including the nonexclusive right to grant sublicenses) under the Licensed
Patent Rights (as defined in the Supplemental Agreement) solely to make, use,
offer for sale, sell, and import Products (as defined in the Supplemental
Agreement) other than Products involving Liquid Dose Instillation (as defined in
the Supplemental Agreement)."

        (c)  Section 3.2 of the License to Inhale is hereby deleted in its
entirety and replaced with the following: "Alliance hereby grants to Inhale an
irrevocable, nonexclusive, worldwide, royalty-free (except as provided in the
Asset Purchase Agreement, as amended by the

9

--------------------------------------------------------------------------------




Supplemental Agreement) license (including the nonexclusive right to grant
sublicenses) under the Licensed Know-How (as defined in the Supplemental
Agreement) solely to make, use, offer for sale, sell, and import Products (as
defined in the Supplemental Agreement) other than Products involving Liquid Dose
Instillation (as defined in the Supplemental Agreement)."

        (d)  Section 3.3 of the License to Inhale is hereby deleted in its
entirety and replaced with the following: "Alliance shall, and hereby does,
grant to Inhale all right, title, and interest in and to all Assignable
Improvements (as defined in the Supplemental Agreement), together with all
intellectual property rights relating thereto (including without limitation all
patent applications or patents claiming such Assignable Improvements). Alliance
agrees promptly to disclose to Inhale any such Assignable Improvements and to
execute such documents and perform such other acts as Inhale may reasonably
request to obtain, perfect, and enforce such rights to the Assignable
Improvements and the assignment thereof."

        (e)  Section 3.4 of the License to Inhale is hereby deleted in its
entirety and replaced with the following: "Inhale shall not knowingly use or
sell products or compounds involving Liquid Dose Instillation (as defined in the
Supplemental Agreement) where such products or compounds are claimed in the
Licensed Patent Rights or incorporate or are made using the Licensed Know-How."

        (f)    Section 5.3 of the License to Inhale is hereby deleted in its
entirety and replaced with the following: "Alliance hereby represents and
warrants to Inhale that, except as set forth on Schedule A to this Agreement, as
of the Closing of the Supplemental Agreement, Alliance does not own or control
any patents or patent applications that would be infringed by the use of the
PulmoSphere® Technology, the MediSpheres™ Technology, or the Bioavailability
Technology, as described in the Assigned Patent Rights, the MediSpheres™
Assigned Patent Rights, or the Bioavailability Assigned Patent Rights,
respectively, as of the Closing of the Supplemental Agreement. As a specific
remedy for breach of this warranty, in addition to all other remedies available
at law, Alliance agrees that any Proprietary Asset of Alliance in existence as
of the Closing Date that is necessary to enable Alliance to utilize the
MediSpheres™ Technology and the Bioavailability Technology in the manner in
which the MediSpheres™ Technology and the Bioavailability Technology are being
utilized by Alliance outside of Liquid Dose Instillation as of the Closing Date
will be treated, with no further action by Inhale or Alliance, as a MediSpheres™
Purchased Asset or a Bioavailability Purchased Asset for all purposes under this
Agreement."

        6.    License To Alliance.    

        6.1    Effect Of This Supplemental Agreement.    Following the Closing
Date, the definitions set forth in this Supplemental Agreement will apply with
full force and effect to the License to Alliance for all purposes. The effect of
this Supplemental Agreement is to amend and clarify the scope of the license
granted by Inhale to Alliance under the License to Alliance. As amended by this
Supplemental Agreement, the License to Alliance remains in full force and
effect.

        6.2    Amendments To The License To Alliance.    

        (a)  The second "Whereas" clause of the License to Alliance is hereby
deleted in its entirety and replaced with the following: "WHEREAS, pursuant to
the Supplemental Agreement dated as of March 15, 2002 (the "Supplemental
Agreement"), Inhale has agreed to grant Alliance a license under the assigned
patent rights and know-how, together with other intellectual property rights,
relating to the PulmoSphere® Technology, the MediSpheres™ Technology, and the
Bioavailability Technology for all applications involving Liquid Dose
Instillation, and for certain products within the Inhale Field as to which
Alliance exercises its

10

--------------------------------------------------------------------------------

rights under the Product Development Rights Agreement, as amended by the
Supplemental Agreement (the "Product Development Rights Agreement"). The
definitions for certain terms used in this Agreement with initial letters
capitalized (as this Agreement is amended pursuant to the Supplemental
Agreement) are set forth in the Supplemental Agreement."

        (b)  Section 3.1 of the License to Alliance is hereby deleted in its
entirety and replaced with the following:

        "(a) Inhale hereby grants to Alliance an irrevocable, exclusive,
worldwide, royalty-free license (including the right to grant sublicenses) under
the Assigned Patent Rights, the MediSpheres™ Assigned Patent Rights, the
Bioavailability Assigned Patent Rights, the Assignable Improvements, and the
Assigned Know-How for use in applications involving Liquid Dose Instillation,
including without limitation the right to make, use, offer for sale, sell, and
import Alliance Products for use in applications involving Liquid Dose
Instillation.

        (b)  Inhale hereby grants to Alliance an irrevocable, exclusive,
worldwide, royalty-free license (including the right to grant sublicenses) under
the Bioavailability Purchased Assets and any Assignable Improvements regarding
Bioavailability Technology for uses outside the Inhale Field to make, use, offer
for sale, sell, and import Products that do not constitute Bioavailability
Products."

        (c)  Section 3.2 of the License to Alliance is hereby deleted in its
entirety and replaced with the following: "Inhale hereby grants to Alliance a
non-exclusive, worldwide, royalty-free license (without the right to grant
sublicenses, other than to its Affiliates and parties to whom the rights of
Alliance under the Product Development Rights Agreement may be assigned as
permitted thereby) under the Assigned Patent Rights, the MediSpheres™ Assigned
Patent Rights, the Bioavailability Assigned Patent Rights, the Assignable
Improvements, and the Assigned Know-How to perform research and development
activities to identify products with respect to which Alliance may desire to
exercise a Product Development Right (as defined in the Product Development
Rights Agreement) therefor under the Product Development Rights Agreement. Such
license shall be effective for so long as Alliance has any unused Product
Development Right(s) available to it under the Product Development Rights
Agreement."

        (d)  Section 3.3 of the License to Alliance is hereby deleted in its
entirety and replaced with the following: "Inhale hereby grants to Alliance an
irrevocable, exclusive, worldwide (subject to Section 3.9 of the Product
Development Rights Agreement), royalty-free (except as provided in Section 3.8
of the Product Development Rights Agreement) license (including the exclusive
right to grant sublicenses to Third Parties that are not Competitors of Inhale,
subject to Section 3.7 of the Product Development Rights Agreement) under the
Designated Product Patent Rights and Designated Product Know-How to use, offer
for sale, sell, import, manufacture and have manufactured Designated Products
for all purposes; provided, however, that the right to manufacture or have
manufactured a Powder Formulation of the Active Substance of such Designated
Product shall be suspended to the extent that Inhale or its Partner (as the
foregoing terms are defined for purposes of the Product Development Rights
Agreement) is manufacturing such Powder Formulation pursuant to a manufacturing
agreement entered into as contemplated by Section 3.5 of the Product Development
Rights Agreement."

        (e)  The trademark MediSpheres™ is added to Section 3.4 of the License
to Alliance for all purposes.

        (f)    Section 3.5 of the License to Alliance is hereby deleted in its
entirety and replaced with the following: "Except in the case of Designated
Products or products or compounds

11

--------------------------------------------------------------------------------




involving Liquid Dose Instillation (as defined in the Supplemental Agreement),
or, as to the Bioavailability Purchased Assets and any Assignable Improvements
regarding Bioavailability Technology, for applications outside the Inhale Field,
Alliance shall not knowingly use or sell products or compounds that are made
using or that incorporate PulmoSphere® Technology, MediSpheres™ Technology, or
Bioavailability Technology."

        (g)  Sections 5.1 and 5.2 of the License to Alliance are hereby deleted
in their entirety and replaced with the following:

        "5.1    Prosecution and Maintenance.    

        5.1.1    Subject to the provisions of this Section 5.1, Inhale shall
[CONFIDENTIAL TREATMENT REQUESTED]. Inhale (a) shall [CONFIDENTIAL TREATMENT
REQUESTED]; (b) shall [CONFIDENTIAL TREATMENT REQUESTED]; and (c) shall
[CONFIDENTIAL TREATMENT REQUESTED].

        5.1.2    Inhale shall [CONFIDENTIAL TREATMENT REQUESTED]. Inhale
(a) shall [CONFIDENTIAL TREATMENT REQUESTED] relating to the Applications;
(b) shall [CONFIDENTIAL TREATMENT REQUESTED]; (c) shall [CONFIDENTIAL TREATMENT
REQUESTED]; and (d) shall [CONFIDENTIAL TREATMENT REQUESTED].

        5.1.3    If requested by Alliance [CONFIDENTIAL TREATMENT REQUESTED] the
Inhale Field. With respect to each such patent application and patent issuing
therefrom [CONFIDENTIAL TREATMENT REQUESTED]. For any patent application or
patent [CONFIDENTIAL TREATMENT REQUESTED], Alliance (a) shall [CONFIDENTIAL
TREATMENT REQUESTED] and (b) [CONFIDENTIAL TREATMENT REQUESTED] of any proposed
action. Notwithstanding the foregoing, if [CONFIDENTIAL TREATMENT REQUESTED].

        5.1.4    If Inhale elects to [CONFIDENTIAL TREATMENT REQUESTED].
Alliance shall [CONFIDENTIAL TREATMENT REQUESTED].

        5.1.5    Each party shall cooperate with the other, execute all lawful
papers and instruments and make all rightful oaths and declarations as may be
necessary in the preparation, filing, prosecution and maintenance of the
Assigned Patent Rights, Designated Product Patent Rights, MediSpheres™ Assigned
Patent Rights and Bioavailability Assigned Patent Rights.

        5.2    Enforcement of Patent Rights.    Each party shall notify the
other party of any infringement known to such party of any Assigned Patent
Rights, Designated Product Patent Rights, MediSpheres™ Assigned Patent Rights or
Bioavailability Assigned Patent Rights and shall provide the other party with
the available evidence, if any, of such infringement.

        5.2.1    Subject to the provisions of Sections 5.2.2 and 5.2.3 below,
Inhale shall [CONFIDENTIAL TREATMENT REQUESTED.

        5.2.2    Except as provided in the last sentence of this Section 5.2.2
[CONFIDENTIAL TREATMENT REQUESTED]. All monies recovered upon final judgment or
settlement of any such suit to enforce the Assigned Patent Rights, Designated
Product Patent Rights, MediSpheres™ Assigned Patent Rights or Bioavailability
Assigned Patent Rights as permitted under this Section 5.2.2 shall first be
allocated to reimburse each party's expenses incurred in conducting such action
and then allocated between the parties in proportion to their respective damages

12

--------------------------------------------------------------------------------




incurred by reason of such infringement, as determined in such suit, or as
agreed upon in such settlement.

        5.2.3    If Alliance learns that a Third Party is infringing the
Designated Product Patent Rights by making and selling a product competitive
with a Designated Product, [CONFIDENTIAL TREATMENT REQUESTED]. All monies
recovered upon final judgment or settlement of any such suit to enforce the
Designated Product Patent Rights as permitted under this Section 5.2.3 shall
first be allocated to reimburse each party's expenses incurred in conducting
such action and then allocated between the parties in proportion to their
respective damages incurred by reason of such infringement, as determined in
such suit, or as agreed upon in such settlement.

        5.2.4    Notwithstanding the foregoing, the non-controlling party shall
reasonably cooperate with the controlling party, at the expense of the
controlling party, in the planning and prosecution of any action to enforce the
Assigned Patent Rights, Designated Product Patent Rights, MediSpheres™ Assigned
Patent Rights or Bioavailability Assigned Patent Rights as set forth above. Each
party shall keep the other party and its counsel reasonably informed as to the
status of any such action."

        7.    Alliance's Product Development Rights.    

        7.1    Effect Of This Supplemental Agreement.    Following the Closing
Date, the definitions set forth in this Supplemental Agreement will apply with
full force and effect to the PDRA for all purposes. The effect of this
Supplemental Agreement is to amend, clarify, and limit the scope of the product
development rights granted by Inhale to Alliance under the PDRA. As amended by
this Supplemental Agreement, the PDRA remains in full force and effect.

        7.2    Amendments To The PDRA.    

        (a)  The "Whereas" clauses of the PDRA are hereby deleted in their
entirety and replaced with the following: "WHEREAS, Alliance and Inhale have
entered into a Supplemental Agreement dated as of March 15, 2002 (the
"Supplemental Agreement"), pursuant to which the product development rights
granted to Alliance in connection with the Asset Purchase Agreement and this
Agreement have been substantially altered and amended."

        (b)  Section 3.1 of the PDRA is hereby deleted in its entirety and
replaced with the following:

        "3.1    Product Development Rights.    

        (a)  Subject to the last sentence of this Section 3.1(a), in the
[CONFIDENTIAL TREATMENT REQUESTED] following the Closing of the Supplemental
Agreement, Alliance shall have the right (a "Product Development Right") to
(i) select, on a [CONFIDENTIAL TREATMENT REQUESTED], up to [CONFIDENTIAL
TREATMENT REQUESTED] for development and commercialization of products in the
Inhale Field which are manufactured by means of or incorporate PulmoSphere®
Technology, MediSpheres™ Technology, and/or Bioavailability Technology, or
(ii) initiate Phase II trials on up to four products in the Inhale Field which
are manufactured by means of or incorporate PulmoSphere® Technology,
MediSpheres™ Technology, and/or Bioavailability Technology, whichever comes
first. Alliance may not exercise Product Development Rights under this Section
without first obtaining from Inhale a Product Development Rights License under
the procedures set forth in Section 3.2 of this Agreement. Alliance shall not
have the right to exercise any additional Product Development Rights granted to
Alliance under this Agreement

13

--------------------------------------------------------------------------------

following the earliest of (i) the date on which Alliance has initiated
development on [CONFIDENTIAL TREATMENT REQUESTED]; (ii) the date on which
Alliance has initiated Phase II trials on four products; or (iii) [CONFIDENTIAL
TREATMENT REQUESTED] from the Closing Date of the Supplemental Agreement
(although none of these events shall disrupt the continuing exercise of Product
Development Rights that have been initially exercised prior thereto). Alliance's
Product Development Rights granted under this Agreement are subject to
termination as provided in Section 9.7 of the Asset Purchase Agreement.

        (b)  The Product Development Rights granted to Alliance under
Section 3.1(a) apply only to [CONFIDENTIAL TREATMENT REQUESTED]. In the event
Alliance exercises a Product Development Right for a [CONFIDENTIAL TREATMENT
REQUESTED]; provided, however, that nothing in this sentence shall be deemed to
grant Inhale any implied license under Alliance's proprietary technologies.
Furthermore, Alliance may exercise a Product Development Right for a product
only if [CONFIDENTIAL TREATMENT REQUESTED].

        (c)  As of March 15, 2002, Alliance has [CONFIDENTIAL TREATMENT
REQUESTED]. Alliance can [CONFIDENTIAL TREATMENT REQUESTED].

        (c)  Section 3.2 of the PDRA is hereby deleted in its entirety and
replaced with the following:

        "3.2    Notice Mechanism; Excluded Products.    

        (a)  In order to exercise a Product Development Right with respect to a
product, Alliance must receive a product-specific Product Development Rights
License from Inhale. Alliance shall give written notice to Inhale of such
exercise with a description of such product and other information in Alliance's
possession and control that is reasonably sufficient for Inhale to decide
whether to grant Product Development Rights to Alliance under this
Section 3.2(a). Alliance must give such notice before the initiation of Phase I
in order to receive a Product Development Rights License. Within forty-five days
after Inhale's receipt of such notice and information, Inhale shall either
confirm its grant of a Product Development Rights License or notify Alliance
that it is not granting a Product Development Rights License with respect to the
proposed product. Inhale may reject the proposed product if Inhale reasonably
and in good faith makes one of the following determinations: (i) Inhale has
already begun development of the product prior to the date of receipt of the
Alliance notice, either through an internal development program or with a
partner; (ii) granting a Product Development Rights License with respect to the
proposed product would constitute a breach by Inhale of a then existing
agreement to which Inhale is bound; or (iii) Inhale began negotiating prior to
the date of receipt of the Alliance notice an agreement with a prospective
customer and believes that the principal terms of such an agreement will be
agreed upon within ninety days of the Alliance notice and granting a Product
Development Rights License to Alliance would constitute a breach of such
agreement if consummated. If Inhale rejects a Product Development Rights License
for a specific Alliance product based on a determination covered by
clause (iii), Inhale shall diligently pursue the conclusion of such negotiations
with the prospective customer and Inhale shall notify Alliance promptly if
Inhale concludes that it is not going to execute a definitive agreement for such
product with such prospective customer.

        (b)  Inhale will grant Product Development Rights Licenses to Alliance
under this Agreement [CONFIDENTIAL TREATMENT REQUESTED]. Products as to

14

--------------------------------------------------------------------------------




which a Product Development Rights License has been granted by Inhale shall
constitute Designated Products. Except in the case of Designated Products for
which Inhale has granted a specific Product Development Rights License under
this Agreement or products or compounds involving Liquid Dose Instillation (as
defined in the Supplemental Agreement) or, as to the Bioavailability Purchased
Assets (as defined in the Supplemental Agreement) and any Assignable
Improvements regarding Bioavailability Technology (as defined in the
Supplemental Agreement), for applications outside the Inhale Field, Alliance
shall not use or sell knowingly products or compounds that are made using or
that incorporate PulmoSphere® Technology, MediSpheres™ Technology, or
Bioavailability Technology.

        (c)  Alliance may obtain up to [CONFIDENTIAL TREATMENT REQUESTED]
Product Development Rights Licenses, but may obtain no additional Product
Development Rights Licenses after Phase II trials have been initiated with
respect to four Designated Products or after [CONFIDENTIAL TREATMENT REQUESTED]
have elapsed from the Closing Date, whichever is earlier.

        (d)  If Alliance terminates development on a Designated Product, rights
with respect to the [CONFIDENTIAL TREATMENT REQUESTED] under development revert
to Inhale. Alliance is not entitled to seek additional Product Development
Rights to replace rights that have reverted to Inhale as a result of Alliance's
termination of development on a Designated Product."

        (d)  Sections 3.3 and 3.4 of the PDRA are hereby deleted in their
entirety. Alliance may seek to develop Designated Products on its own and is not
required to contract with Inhale to do so. Except in the case of Liquid Dose
Instillation, Alliance is not permitted to partner or contract with Competitors
of Inhale for the development or commercialization of Designated Products in the
Inhale Field. Alliance may seek to contract with Inhale for the development of
Designated Products pursuant to a Collaboration Agreement negotiated in good
faith by the Parties, but Inhale is not required to enter into any Collaboration
Agreement.

        (e)  Section 3.5 of the PDRA is hereby deleted in its entirety and
replaced with the following:

        "(a) Inhale shall have a right of first offer, either by itself or
through a Partner, for the manufacture and supply of a Powder Formulation of any
Designated Product that is [CONFIDENTIAL TREATMENT REQUESTED]. With respect to
Designated Products that are not [CONFIDENTIAL TREATMENT REQUESTED] and
[CONFIDENTIAL TREATMENT REQUESTED] for which Alliance and Inhale do not enter
into a commercial supply agreement as provided in this Section 3.5, Alliance may
manufacture a Powder Formulation of the Active Substance of the Designated
Product itself or enter into a manufacturing agreement therefor with a Third
Party that is not a Competitor of Inhale.

        (b)  Before entering into a manufacturing agreement with any Third Party
with respect to a Powder Formulation of any Designated Product that is
[CONFIDENTIAL TREATMENT REQUESTED], Alliance will give Inhale notice containing
the terms of its offer to Inhale to enter into a manufacturing agreement. Such
notice will include the financial and other material terms which Alliance is
prepared to accept and, if requested by Inhale, (i) sufficient information to
define the manufacturing process and (ii) reasonable data regarding anticipated
volume requirements for the Designated Product. For the [CONFIDENTIAL TREATMENT
REQUESTED] following delivery of such notice, the parties will negotiate in good
faith in an effort to achieve (and, if applicable, execute) a definitive
manufacturing

15

--------------------------------------------------------------------------------




agreement. If such an agreement is not executed prior to the end of such
[CONFIDENTIAL TREATMENT REQUESTED], Alliance may (x) do its own manufacturing or
(y) negotiate and execute a definitive manufacturing agreement with one or more
Third Parties that are not Competitors of Inhale on terms no more favorable, in
the aggregate, than the last terms offered by Inhale to Alliance. In such an
event, Alliance may request that Inhale provide reasonable advice regarding
whether Alliance's proposed formulation for the relevant Designated Product is
compatible with Inhale's proprietary technology for manufacturing a Powder
Formulation of such Designated Product, and other reasonable technical
assistance as may be relevant to the manufacture of such product. Any technology
transfer to Alliance or Alliance's Third Party manufacturer(s) in connection
with such advice or assistance shall be governed by a written agreement between
Inhale, Alliance, and any such Third Party manufacturer(s) in customary form
imposing upon Alliance and such Third Party manufacturer(s) obligations of
confidentiality and limitations on use of Inhale's proprietary technology for
the relevant Designated Product, which agreement shall be negotiated and entered
into prior to the transfer of such technology pursuant to this Section 3.5."

16

--------------------------------------------------------------------------------





        (f)    Section 3.7 of the PDRA is hereby deleted in its entirety and
replaced with the following: "The Product Development Rights and other rights
described herein shall not be transferable by Alliance to any other person,
except (i) as provided in Section 7.7 and (ii) that Alliance, as to each
Designated Product, shall have the right at any time after commencement of Phase
IIa clinical trials for such Designated Product to grant sublicenses under the
license granted to Alliance for such Designated Product to Third Parties other
than Competitors of Inhale. Any such right to sublicense includes the right to
grant a sublicense to use, sell, offer for sale, import, manufacture, or have
manufactured the relevant Designated Product; provided, however, that the right
to manufacture or have manufactured a Powder Formulation of the Active Substance
of such Designated Product shall be suspended to the extent that Inhale or any
Partner of Inhale is manufacturing such Powder Formulation pursuant to a
manufacturing agreement entered into as contemplated by Section 3.5. Any
sublicensee of Alliance that manufactures such a Powder Formulation of the
Active Substance shall be subject to confidentiality obligations and use
limitations with respect to the Inhale Technology substantially similar to those
provided in the last sentence of Section 3.5(b)."

        (g)  Section 3.8 of the PDRA is hereby deleted in its entirety and
replaced with the following: "Further Payments. Other than the payments agreed
to by the Parties (if any) in any manufacturing agreement contemplated by
Section 3.5 or any other agreement contemplated by Section 3.6, Alliance shall
have no obligation to pay Inhale any amounts, by way of royalties or otherwise,
in connection with the development, manufacture, sale, or use of the
[CONFIDENTIAL TREATMENT REQUESTED] Designated Products commercialized pursuant
to the exercise of Product Development Rights. However, if the Parties enter
into an agreement pursuant to this Article 3 under which Inhale agrees to
perform final container filling or packaging of a Powder Formulation of a
Designated Product, or to supply devices to Alliance as provided in Section 3.6,
then such agreement shall provide for additional payments to Inhale as the
parties may mutually agree that will provide Inhale reasonable and customary
compensation for a license under Inhale's proprietary technology covering or
including such Other Inhale Technology. In addition to the payments referred to
above, Alliance shall pay Inhale a royalty equal to [CONFIDENTIAL TREATMENT
REQUESTED] of Net Sales of any Designated Products after the [CONFIDENTIAL
TREATMENT REQUESTED] Designated Products sold by Alliance or its Affiliates or
Partners. Alliance shall make royalty payments to Inhale (by wire transfer)
within thirty days after the end of each calendar quarter in which Net Sales
occur.

        Upon the request of Inhale, Alliance shall permit Inhale and its
representatives, for purposes of auditing the performance of Alliance under this
Section 3.8, to have access (i) during normal business hours to such of the
records of Alliance as may be reasonably necessary to verify such performance of
Alliance and (ii) to any Partners. If any such audit reveals that any payment
required by this Section 3.8 shall have been deficient, Alliance shall
immediately pay to Inhale the amount of any such deficiency plus interest from
the date otherwise due at the lesser of 18% per annum or the maximum rate
permitted under applicable law. If any such deficiency shall be greater than
five percent of the amount actually owed, Alliance shall immediately reimburse
Inhale for the costs of such audit (including, without limitation, the fees of
any accounting firm employed by Inhale for such purpose)."

        (h)  Section 3.9 of the PDRA is hereby deleted in its entirety and
replaced with the following: "Each Product Development Rights License shall
become effective with respect to the related Designated Product on a worldwide
basis. Notwithstanding the foregoing, if, as of the second anniversary of the
grant date for any Product Development Rights License, Alliance (or a
sublicensee) does not own or acquire rights to any patent applications or
patents covering the related Designated Product and the use thereof outside of
Liquid Dose Instillation in the [CONFIDENTIAL TREATMENT REQUESTED] (other than
pursuant to

18

--------------------------------------------------------------------------------

the License to Alliance), then effective as of such date, such license granted
to Alliance for such Designated Product shall revert to Inhale with respect to
those Major Countries in which Inhale has Designated Product Patent Rights
covering such Designated Products and the use thereof outside of Liquid Dose
Instillation and in which Alliance does not own or possess rights under patent
applications or patents covering such Designated Product in such countries
(other than pursuant to the License to Alliance), without otherwise affecting
such license granted to Alliance (or a sublicensee) for such Designated Product
with respect to all other countries."

        (i)    The trademark MediSpheres™ is added to Section 3.11 of the PDRA
for all purposes.

        (j)    Section 7.7 of the PDRA is hereby deleted in its entirety and
replaced with the following: "Except as otherwise expressly provided under this
Agreement, neither this Agreement nor any right or obligation hereunder may be
assigned or otherwise transferred (whether voluntarily, by operation of law, or
otherwise), without the prior express written consent of the other party;
provided, however, that either party may, without such consent, assign this
Agreement and its rights and obligations hereunder in connection with the
transfer or sale of all or substantially all of its business to which this
Agreement relates, or in the event of a merger, consolidation, change in
control, or similar transaction; and further provided, that in the event of a
transfer or sale of all or substantially all of Alliance's business to which
this Agreement relates, or in the event of a merger or consolidation in which
Alliance is not the acquiring or surviving entity and in which the stockholders
of Alliance immediately prior to such event do not own at least a majority of
the voting power of the acquiring or surviving entity, Alliance will forfeit any
unused Product Development Rights (i.e., its right to seek any further Product
Development Rights Licenses with respect to additional [CONFIDENTIAL TREATMENT
REQUESTED]) regardless of whether Alliance's rights thereto have otherwise
expired under the terms of this Agreement; and further provided, that in no
event shall Alliance assign this Agreement or its rights and obligations
hereunder to a Competitor of Inhale or shall Inhale assign its rights under this
Agreement to an entity that has fewer than two hundred employees without
Alliance's prior written consent, not to be unreasonably withheld.
Notwithstanding the foregoing, Alliance may only assign its rights and
obligations under this Agreement to a party that provides adequate assurance of
future performance in form and substance satisfactory in Inhale, and Inhale may
only assign its obligations under this Agreement to a third party in conjunction
with an assignment of sufficient rights under the PulmoSphere® Technology, the
MediSpheres™ Technology, and the Bioavailability Technology necessary for the
performance of its obligations hereunder. Any permitted assignee shall assume
all obligations of its assignor under this Agreement. Any purported assignment
or transfer in violation of this Section 7.7 shall be void."

        8.    Alliance's Escrow Obligations.    

        8.1    Effect Of This Supplemental Agreement.    Following the Closing
Date, the definitions set forth in this Supplemental Agreement will apply with
full force and effect to the Escrow Agreement for all purposes. The effect of
this Supplemental Agreement is to clarify and broaden the scope of Alliance's
obligations under the Escrow Agreement. As amended by this Supplemental
Agreement, the Escrow Agreement remains in full force and effect.

        8.2    Previously Requested Information.    On the Closing Date,
Alliance will place into escrow with DSI Technology Escrow Services, Inc.
pursuant to the terms of the APA and the Escrow Agreement the following:
[CONFIDENTIAL TREATMENT REQUESTED].

        8.3    Information On MediSpheres™ and Bioavailability
Technology.    Within [CONFIDENTIAL TREATMENT REQUESTED] of the Closing Date of
this Supplemental Agreement, Inhale may request that Alliance place into escrow
[CONFIDENTIAL TREATMENT REQUESTED]. From

19

--------------------------------------------------------------------------------

time to time, Inhale may request that Alliance place into escrow copies of such
additional data owned or controlled by Alliance directly related to
[CONFIDENTIAL TREATMENT REQUESTED]. Alliance will honor such requests within
thirty days.

        9.    Supply of Perflubron.    

        9.1    Initial Purchase.    On the Closing Date, Alliance will supply
Inhale with [CONFIDENTIAL TREATMENT REQUESTED] metric tons of Perflubron.

        9.2    Inhale's Option.    Inhale shall have an option, exercisable
within one year of the Closing Date, to purchase from Alliance up to an
additional [CONFIDENTIAL TREATMENT REQUESTED] metric tons of Perflubron, in
units of not less than [CONFIDENTIAL TREATMENT REQUESTED] metric tons, at a
price of [CONFIDENTIAL TREATMENT REQUESTED] per metric ton. In the event Inhale
exercises the option but does not purchase all [CONFIDENTIAL TREATMENT
REQUESTED] metric tons of Perflubron in a single purchase, Inhale may purchase
any portion of the remaining balance of the [CONFIDENTIAL TREATMENT REQUESTED]
metric tons, in units of approximately [CONFIDENTIAL TREATMENT REQUESTED] metric
tons, at any time prior to the expiration of the twelve-month period following
the Closing Date. Inhale's option can be extended, at Inhale's request at any
time during the initial twelve-month period, for an additional six months, in
which case the price per metric ton for Perflubron purchased during the extended
option period will be [CONFIDENTIAL TREATMENT REQUESTED].

        9.3    Application Of The APA.    All purchases of Perflubron under this
Supplemental Agreement will be subject to the provisions of Sections 1.3,
10.6(b), 10.6(e), and 11.2 of the APA and to the title, risk of loss, and
warranty provisions of Section 10.6(c) of the APA.

        10.    [CONFIDENTIAL TREATMENT REQUESTED].    

        11.    [CONFIDENTIAL TREATMENT REQUESTED].    

        11.1    [CONFIDENTIAL TREATMENT REQUESTED].    

        11.2    [CONFIDENTIAL TREATMENT REQUESTED].    

        12.    Enforcement.    The Parties agree that all disputes arising out
of or relating to this Supplemental Agreement will be subject to the dispute
resolution provisions of the 1999 Agreements.

        13.    Miscellaneous.    

        13.1    Notices.    All notices, requests, waivers, releases, consents,
and other communications required or permitted by this Supplemental Agreement
(collectively, "Notices") must be given in writing. Notices will be deemed
sufficiently given for all purposes when delivered in person or when dispatched
by electronic facsimile transmission or upon confirmation of receipt when
dispatched by a nationally recognized overnight courier service to the
appropriate party as follows: (a) If to Inhale, at 150 Industrial Road, San
Carlos, CA 94070, to the attention of the General Counsel, with a copy to
Richard I. Werder, Jr., Jones, Day, Reavis & Pogue, North Point, 901 Lakeside
Avenue, Cleveland, Ohio 44114, and (b) if to Alliance, at 3040 Science Park
Road, San Diego, CA 92121, to the attention of the President and Chief Operating
Officer, with a copy to Mike Hird, Pillsbury Winthrop LLP, 11682 El Camino Real,
Suite 200, San Diego, California 92130.

        13.2    Amendment And Waiver.    This Supplemental Agreement may be
amended, modified, waived, discharged, or terminated only by an instrument in
writing signed by all Parties.

        13.3    Survival Of Representations And Warranties.    All
representations and warranties contained herein will survive the execution and
delivery of this Supplemental Agreement and the Closing Date; provided, however,
that the representations and warranties made by Alliance in this Supplemental
Agreement (including, without limitation, the representations and warranties set
forth in Section 4.5) shall survive the Closing solely for, and shall expire,
two years after the

20

--------------------------------------------------------------------------------

Closing Date and any liability of Alliance with respect to such representations
and warranties shall thereupon cease; provided, further, that if, at any time
prior to such second anniversary of the Closing Date, Inhale (acting in good
faith) shall deliver a written notice to Alliance alleging the breach by
Alliance of any such representation or warranty, then the representations and
warranties of Alliance in this Supplemental Agreement, but solely as they relate
to the claim asserted, shall survive until such time as such claim is resolved.

        13.4    Successors And Assigns.    This Supplemental Agreement will be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns, but will not be assignable or delegable by any
Party without the prior written consent of each other Party. In the absence of
such prior written consent, any purported assignment or delegation of any right
or obligation hereunder will be null and void.

        13.5    Rights Of The Parties.    Nothing expressed or implied in this
Supplemental Agreement is intended or will be construed to confer upon or give
any person or entity other than the Parties any rights or remedies under or by
reason of this Supplemental Agreement or any transaction contemplated hereby.

        13.6    Expenses.    Each of the Parties to this Supplemental Agreement
will bear its own expenses incurred in connection with this Supplemental
Agreement and the transactions contemplated hereby.

        13.7    Titles And Headings.    Titles and headings to Sections herein
are inserted for convenience of reference only, and are not intended to be part
of or to affect the meaning or interpretation of this Supplemental Agreement.

        13.8    Entire Agreement.    This Supplemental Agreement, together with
its Exhibits, constitutes the entire agreement between the Parties hereto with
respect to the subject matter hereof, and there are no agreements among the
Parties hereto with respect thereto except as expressly set forth herein.

        13.9    Severability.    In case any provision contained in this
Supplemental Agreement is invalid or unenforceable, the validity and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.

        13.10    Governing Law.    This Supplemental Agreement will be governed
by and construed in accordance with the laws of the State of California.

        13.11    Counterparts.    This Supplemental Agreement may be executed in
any number of counterparts, each of which so executed will be deemed to be an
original; such counterparts will together constitute but one agreement.

        IN WITNESS WHEREOF, the Parties hereto have duly executed this
Supplemental Agreement as of this 15 day of March, 2002.

ALLIANCE PHARMACEUTICAL CORPORATION

By: /s/ Theodore D. Roth

        Its: President and Chief Operating Officer

INHALE THERAPEUTIC SYSTEMS, INC.

By: /s/ Douglas M. Altschuler

        Its: Vice President and General Counsel

21

--------------------------------------------------------------------------------




EXHIBIT A


         Report Title:

[CONFIDENTIAL TREATMENT REQUESTED]

Invention Disclosures:

[CONFIDENTIAL TREATMENT REQUESTED]

22

--------------------------------------------------------------------------------


EXHIBIT B


         Laboratory Notebooks:

Assignee   Notebook Number

        [CONFIDENTIAL TREATMENT REQUESTED]

23

--------------------------------------------------------------------------------


EXHIBIT C


         Report Title:

[CONFIDENTIAL TREATMENT REQUESTED]

Invention Disclosures:

[CONFIDENTIAL TREATMENT REQUESTED]

24

--------------------------------------------------------------------------------


EXHIBIT D


         Laboratory Notebooks:

Assignee   Notebook Number

        [CONFIDENTIAL TREATMENT REQUESTED]

25

--------------------------------------------------------------------------------



QuickLinks


SUPPLEMENTAL AGREEMENT
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
